office_of_chief_counsel internal_revenue_service memorandum number release date cc pa lrpounders posts-138852-13 uilc date date to senior attorney atlanta large business international from branch chief branch procedure administration third party communication none date of communication not applicable subject applying the look-back period under sec_6511 to refund claims when there are multiple sec_6501 extensions by agreement this chief_counsel_advice responds to your request for assistance in determining the applicable limits on refunds under sec_6511 when the taxpayer and the service have extended the assessment statute using multiple form sec_872 this advice may not be used or cited as precedent advice sec_6511 covers the period of limitations on credits or refunds generally a taxpayer ha sec_3 years from the time he filed a tax_return or years from when he paid the tax whichever is later to file a refund claim when the taxpayer and the secretary agree to extend the time for assessment under the provisions of sec_6501 the taxpayer’s time to file a refund claim is essentially extended to months after the agreed-upon assessment statute expires in these circumstances the amount of tax that can be refunded to the taxpayer is limited to payments made between the time the agreement was executed and the filing of the refund claim and for example when a form_872 is executed extending the time to assess to a certain date and then before that date expires the taxpayer signs another form_872 further extending the time to assess to a later date posts-138852-13 payments that would have been available under sec_6511 had the claim been filed on the date the first agreement to extend the time to assess the tax was executed see estate of wheeler v commissioner tcmemo_1979_321 interpreting agreement as the last extension agreement would punish the taxpayer for having agreed to additional extensions in that the amount of his refund may be limited by sec_6511 furthermore using the last agreement could easily result in disparate treatment for example if two unrelated taxpayers both agreed to extend the assessment_period on their tax_year to and one accomplished this by executing one form_872 and the other by executing two the latter taxpayer by dint of having executed two agreements rather than one would have a different look-back period than would have been available had he executed only one form_872 case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call larry pounders at ----------------------if you have any further questions
